Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Regarding Claims 1 and 8, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1 and 13 of U.S. Patent No. US 11073973 B2 as presented in the table below.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are broader in scope over claims 1 and 13 of U.S. Patent US 11073973 B2 as presented in the table below. Claims 1 and 8 of the instant application are therefore not patently distinct from the earlier U.S. Patent claims and such are unpatentable for obvious-type double patenting.

Claims 1 and 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable respectively over claims 1 and 13 (see below); of U.S. Patent No. 11073973 B2, in view of Chang et al. (US 20150010236 A1, hereafter “Chang”), except wherein the first object area corresponding to a face.
However, Chang teaches the first object area corresponding to a face (Fig. 2B, [0020]-[0021]; processor 110 analyzes image 200 to determine multiple target objects (e.g. human faces 215, 225 and 235) from the image 200. For example, the processor 110 uses known face detection techniques to recognize human faces (e.g. human faces 215, 225 and 235) in the image 200.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first object area corresponding to a face as taught by Chang into 11073973. The suggestion/ motivation for doing so would be to enhance user experience for viewing a picture (Chang: [0004]).	

Instant application
US 11073973 B2
1. A portable communication device comprising: memory; a first camera arranged to face a first surface of the portable communication device; a second camera arranged to face the first surface; 
a display; and at least one processor configured to: obtain, via the first camera, a first image corresponding to one or more external objects, obtain, via the second camera, a second image corresponding to at least one of the one or more external objects, 
detect a first object area 
1. An electronic device comprising: a first camera arranged on a first surface of a housing of the electronic device; a second camera arranged spaced apart from the first camera on the first surface; a display; and a processor configured to:
apply a first image effect to at least a part of a first input image that is obtained from the first camera, based on a first object area for the first input image, the first object area being obtained using phase difference information of the first input image, and display the first image effect-applied first input image on the display, and after displaying the first image effect-applied first input image on the display, apply a second image effect to at least a part of the first input image based on a second object area for the first input image, the second object area being obtained using disparity information between the first input image and a second input image obtained from the second camera, and display the second image effect-applied first input image on the display.
8. A method for displaying an image in a portable communication device, the method comprising: obtaining, via a first camera of the portable communication device, a first image corresponding to one or more external objects; obtaining, via a second camera of the portable communication device, a second image corresponding to at least one of the one or more external objects; detecting a first object area 
13. A method for displaying an image in an electronic device, the method comprising: applying a first image effect to at least a part of a first input image that is obtained from a first camera arranged on a first surface of a housing of the electronic device, based on a first object area for the first input image, the first object area being obtained using phase difference information of the first input image, and displaying the first image effect-applied first input image; and after displaying the first image effect-applied first input image on the display, applying a second image effect to at least a part of the first input image based on a second object area for the first input image, the second object area being obtained using disparity information between the first input image and a second input image that is obtained from a second camera arranged spaced apart from the first camera on the first surface, and displaying the second image effect-applied first input image.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 20130033582 A1, hereinafter “Sun”), in view of Chang et al. (US 20150010236 A1, hereafter “Chang”).

Regarding claim 1, Sun teaches a portable communication device (Fig. 1: Stereo imager 100) comprising: 
Memory (Fig. 1: storage unit 116); 
a first camera arranged to face a first surface of the portable communication device (Fig. 1, [0018]: lens unit 102/image sensor 106); 
a second camera arranged to face the first surface (Fig. 1, [0018]: lens unit 104/image sensor 108); 
a display (Fig. 1: display unit 112); 
and at least one processor (Fig. 1, [0020]: Image processing unit 110) configured to: 
obtain, via the first camera, a first image corresponding to one or more external objects (Fig. 2, Step 202), 
obtain, via the second camera, a second image corresponding to at least one of the one or more external objects (Fig. 2, Step 202), 
detect a first object area Fig. 2, Step 206), 
display, via the display, the first image as a first image effect is applied thereto, the first image effect determined based at least in part on the first object area (Fig. 2, Step 212), 
determine a second object area in the first image (Figs. 7B and 8B) based at least in part on depth information corresponding to the first image (Fig. 2, Steps 204-206), the depth information obtained based at least in part on the first image and the second image (Fig. 2, Step 204), 
and store, in the memory, the first image as a second image effect is applied thereto, the second image effect determined based at least in part on the second object area (Figs. 7B and 8B, [0026]: the Storage unit 116 used to store first and second images 124, 126, the depth map, the trilateral filter for each pixel and output image 128).
Sun does not teach wherein the first object area corresponding to a face.
However, Chang teaches the first object area corresponding to a face (Fig. 2B, [0020]-[0021]; processor 110 analyzes image 200 to determine multiple target objects (e.g. human faces 215, 225 and 235) from the image 200. For example, the processor 110 uses known face detection techniques to recognize human faces (e.g. human faces 215, 225 and 235) in the image 200.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first object area corresponding to a face as taught by Chang into Sun imaging device. The suggestion/ motivation for doing so would be to enhance user experience for viewing a picture (Chang: [0004]).	

Regarding claim 2, the Sun and Chang combination teaches the portable communication device of claim 1, in addition Chang discloses wherein the at least one processor is further configured to: determine the second object area such that a precision of the second object area corresponding to the face is higher than that of the first object area ([0021]: the processor 110 calculated a ranking based on the estimated depth distances of the target objects, and automatically focus each of the target objects in a specific display order associated with the calculated ranking of the estimated depth distances of the target objects to alter the focus on different target objects.).

Regarding claim 3, the Sun and Chang combination teaches the portable communication device of claim 1, in addition Chang discloses wherein the at least one processor is further configured to: determine the second image effect such that a level of the second image effect is higher than that of the first image effect ([0021]: given that the human faces 215, 225 and 235 have corresponding first depth distance d1, second depth distance d2, and third depth distance d3, and the ranking of the depth distances can be expressed as: d1>d2>d3, where the largest value of the depth distance (e.g. with a smallest grey level in the depth image) indicates that the corresponding target object is located at the farthest place of the scene, and the smallest value of the depth distance (e.g. with a largest grey level in the depth image) indicates that the corresponding target object is located at the nearest place of the scene. Accordingly, the processor 110 may focus on the human face 215 first, as illustrated in FIG. 2B.).

Regarding claim 4, the Sun and Chang combination teaches the portable communication device of claim 1, in addition Sun discloses wherein the at least one processor is further configured to: obtain the depth information using a disparity between the first image and the second image before the first image effect and the second image effect are applied to the first image and the second image, respectively ([0029]: At step 204, a depth map is extracted from the first and second images, for example, by depth map extractor 118 (FIG. 1)).

Regarding claim 5, the Sun and Chang combination teaches the portable communication device of claim 1, in addition Sun discloses wherein the first image effect and the second image effect are of a same image effect type, and wherein a second level of the second image effect is higher than a first level of the first image effect ([0027]: A depth-based blur may be determined (for example, from depth-based blurring unit 120) using the depth map, to control the appearance of the depth of field. By controlling the appearance of the depth of field, output image 128 may be blurred according to the depth, creating a bokeh-like effect. Depth-based blurring unit 120 may use adaptive trilateral filters to incorporate depth information for depth-based blurring of output image 128 outside of the focal area. The depth filter component of the trilateral filter may be controlled by the depth information and may be adaptive to each pixel of input image 124.).

Regarding claim 6, the Sun and Chang combination teaches the portable communication device of claim 5, in addition Sun discloses wherein the same image effect type is a bokeh effect, and wherein the second level of the bokeh effect is higher than the first level of the bokeh effect ([0027]: A depth-based blur may be determined (for example, from depth-based blurring unit 120) using the depth map, to control the appearance of the depth of field. By controlling the appearance of the depth of field, output image 128 is blurred according to the depth, creating a bokeh-like effect. Depth-based blurring unit 120 may use adaptive trilateral filters to incorporate depth information for depth-based blurring of output image 128 outside of the focal area. The depth filter component of the trilateral filter may be controlled by the depth information and may be adaptive to each pixel of input image 124.).

Regarding claim 7, the Sun and Chang combination teaches the portable communication device of claim 1, in addition Sun discloses wherein the first image as the first image effect is applied thereto is displayed as a preview image in real time before the first image as the second image effect is applied thereto is stored in the memory ([0024]& [0026]: Display unit 112 also display input image 124, for example, to select the focal area of input image 124 and/or to refocus the selected focal area and defocus the rest of the scene. the Storage unit 116 used to store first and second images 124, 126, the depth map, the trilateral filter for each pixel and output image 128).

Regarding claims and 8-14, Method claims 8-14 are drawn to the method of using the corresponding apparatus claimed in respective claims 1-7. Therefore, method claims 8-14 correspond to apparatus in respective claims 1-7 and are rejected for the same reasons of obviousness as used above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697